Citation Nr: 1729660	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than May 27, 2008 for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2013, and a transcript has been associated with the claims file.

This case was before the Board in May 2014 when it was remanded for further development.  That development having been completed, the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence is against finding that the Veteran, by reason of his service-connected disabilities alone, was precluded from obtaining or maintaining substantially gainful employment prior to May 27, 2008.


CONCLUSION OF LAW

The criteria for an effective date of a TDIU earlier than May 27, 2008, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With respect to the claim for an earlier effective date for the grant of a TDIU, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record contains a Veterans Claims Intake Program (VCIP) Unscannable Document Placeholder, dated May 22, 2014.  The form indicates that a CD could not be scanned into the record.  Although the form does not identify the contents of the CD, the Board observes that the Veteran's Social Security Administration (SSA) disability records have been associated with the claims file.  Ordinarily these records are received by VA on a CD and are later printed, scanned, and uploaded to the Veteran's electronic claims file.  The Veteran has not identified any other records or evidence that remains outstanding, nor has the Veteran or his representative asserted that relevant evidence is absent from the claims file.  Thus, it appears that the May 22, 2014 VCIP document pertains to the Veteran's SSA disability records.  Therefore, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The Veteran was provided a hearing before the undersigned VLJ in March 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran's claim was remanded in May 2014 for additional development.  Specifically, the Board directed the AOJ to refer the Veteran's earlier effective date claim to the Director of the Compensation service for consideration of a TDIU on an extraschedular basis for the period prior to May 27, 2008, and to readjudicate the claim.  On remand, the AOJ referred the Veteran's claim in November 2014, and received a response from the Director of the Compensation Service in December 2014.  The Veteran's claim was readjudicated in a December 2014 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Analysis

In a February 2010 rating decision, entitlement to a TDIU was granted with an effective date of May 27, 2008, the date on which the evidence showed that the Veteran's service-connected disabilities "had increased in severity."  See February 2010 rating decision, pg. 2.  The Veteran contends that he is entitled to an effective date for the grant of TDIU prior to May 27, 2008, and has requested a date of August 24, 2005, the date of his claim for an increased rating for his service-connected back and right foot disabilities.  See December 2010 Notice of Disagreement and November 2011 VA Form 9.

A claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of substantially gainful employment.  Under 38 C.F.R. § 4.16 (2016), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In general, the effective date of an evaluation and award of compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

A July 2009 rating decision granted increased ratings for a low back disability and L5 radiculopathy of the bilateral feet, which enabled him to meet the schedular criteria for a TDIU as of May 27, 2008.  Prior to May 27, 2008, the Veteran's service-connected disabilities consisted of spondylolisthesis of the lower back, rated 10 percent disabling; L5 radiculopathy of the right foot, rated 10 percent disabling; and residuals of a right foot injury, rated noncompensable.  Thus, those are the disabilities that may be considered with respect to the earlier effective date claim.  Moreover, as the Veteran did not meet the schedular TDIU requirements prior to May 27, 2008, the pertinent inquiry is whether the Veteran is entitled to a TDIU on an extraschedular basis prior to May 27, 2008.

The effective date assigned for the Veteran's TDIU was based on the date of a letter from the Veteran in which he stated that his back disability had worsened.  See  May 27, 2008 statement.  However, the Veteran's TDIU claim was part and parcel of his increased rating claim for his back and right foot disabilities, which was received by VA on August 31, 2005.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran's claim for TDIU was raised by his August 31, 2005 increased rating claim and consideration must be given to whether the effective date for TDIU is warranted based on that date of claim.

After a careful review of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to May 27, 2008.  

The pertinent medical evidence includes an October 2005 VA spine and foot examination report, which noted that the Veteran reported no difficulties completing his activities of daily living and was able to drive.  The report also indicated that the Veteran was employed at a design firm and worked five days a week; that the Veteran reported his back pain distracted him from work and that he had to stand and move around often to prevent pain; and that the Veteran worked at a desk most of the time.  An April 2006 VA medical record stated that the Veteran reported he stopped working in December 2005.  A May 2006 VA medical record noted that the Veteran had Parkinson's disease and due to his hand tremors he could not operate his computer properly at work.  A June 2006 Multiple Impairment Questionnaire from Dr. P. G. indicated that the Veteran's primary symptoms were chronic low back pain, radiating pain, stomach cramps, diarrhea and bloating, difficulty walking, tremors at rest or with stress, rigidity, slow or loss of movement, depression and anxiety, and ready fatigue.  Dr. P. G. stated that the Veteran was unable to perform work duties due to constant pain and tremors, which especially affected his right upper extremity and hand.  An April 2007 VA foot and spine examination indicated the Veteran was no longer employed primarily because of Parkinson's disease and secondarily due to his back condition.  The examiner reported that the Veteran's back pain distracted him from work and that the Veteran had to move often.  A March 2009 VA spine examination report indicated that the Veteran retired in 2005 due to his back, Parkinson's disease, and depression.

Relevant lay evidence includes the Veteran's August 2005 increased rating claim, in which he wrote that his service-connected disabilities affected his employment and rendered him unable to accomplish his assigned tasks.  An October 2005 statement from the Veteran's wife noted the Veteran had not been able to hold a job more than two to three years due to back pain, missed work often, and that pain caused him to be less efficient at work.  In an October 2005 statement, the Veteran wrote that severe back pain made work difficult, and that he no longer mowed the lawn.  In an undated claim for SSA disability benefits, the Veteran reported that his ability to work was limited by illnesses including Parkinson's disease, depression, his back disability, anxiety, rosacea, eye disorders, allergies, and bilateral hearing loss.  He reported previous work as a design operator from 1990 to December 2005 and at a home improvement store for nine months.  He said his illnesses first bothered him in June 2003, but that he did not work fewer hours, change duties, or make any other job-related changes due to his illnesses.  On his August 2009 VA Form 21-8940, the Veteran reported that his disability affected full-time employment beginning in 1971 and that he last worked full time in December 2005, when he became too disabled to work.  During his March 2013 hearing, the Veteran reported that his difficulty working was primarily due to his back and feet disabilities, that his Parkinson's disease caused him to go "blank," and forced him to restart work assignments, and that he missed up to a month and a half of work at one point.  See March 2015 Hearing Transcript, pp. 5, 6, 9.  In a January 2015 statement, the Veteran and his wife wrote that the Veteran's back disability prevented him from keeping gainful employment since 1973, and that it was not until 2005 that they both realized the true extent of his back disability.  

Additionally, the Veteran's former employers submitted pertinent evidence.  A June 2006 letter to the Veteran from his last employer LDG stated that when the Veteran left the company, he was struggling with Parkinson's disease, rosacea, sleeping disorder, stamina, endurance, and other issues.  In an August 2009 VA Form 21-4192, a representative from L.D.G. stated that the Veteran worked for the company from June 2004 to December 2005, stopped working due to going on disability, and lost an excessive amount of time from work due to disability.  A September 2009 VA Form 21-4192 from S.S. stated the Veteran worked for that company from 1997 to 2002, and left because he was unable to perform duties as required by the job.  An October 2009 VA Form 21-4192 from M. indicated that the Veteran worked for the company from March 2004 to June 2004 and quit; responses were not provided regarding time lost from work due to disability and concessions made.  An November 2009 VA Form 21-4192 from L. stated the Veteran worked from May 2003 to September 2003, lost no time due to disability, was provided no workplace concessions due to disability, and left due to unsatisfactory job performance.

Also of record is the advisory review of the Director of the Compensation Service, received in December 2014.  The Director reviewed the claims file and concluded that entitlement to extraschedular TDIU for the period prior to May 27, 2008 was not warranted.  In reaching that conclusion, the Director found noteworthy the Veteran's March 2013 testimony that his Parkinson's disease caused him to "go blank," and the findings of the Veteran's primary physician that Parkinson's disease was the primary cause of the Veteran's work impairment.  The Director further observed that the record presented no evidence that the severity of the Veteran's service-connected low back and right foot disability was the cause of or contributed to his inability to work, though he acknowledged the Veteran's reports of being able to ameliorate back pain by standing periodically at work.  

As noted above, the key inquiry for a TDIU is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The evidence shows that the Veteran's low back and right foot disabilities were not the sole basis of the Veteran's inability to work; in fact, the June 2006 report from Dr. P. G. and April 2007 VA spine and foot examination report show the Veteran's Parkinson's disease played a significant role in his inability to work.  Notably, a June 2006 letter sent to the Veteran from his last employer indicated that when he left the company he was struggling with Parkinson's disease, rosacea, sleeping disorder, stamina, endurance, and other healthcare issues; the Veteran's service-connected disabilities were not expressly mentioned in this document.  These findings suggest that, prior to May 27, 2008, the Veteran's service-connected disabilities were not of such severity as to render the Veteran unable to obtain or maintain substantially gainful employment.  

The Board considered the statements of the Veteran and his wife regarding the functional impairment resulting from his service-connected back and right foot disabilities, even as early as August 2005.  However, the weight of the evidence shows that the Veteran's functional abilities were impaired by both service-connected and nonservice-connected conditions including Parkinson's disease at this time.  Although his service-connected low back and right foot disabilities resulted in some functional impairment prior to May 27, 2008, the evidence does not show that the impairment from those disabilities alone was severe enough to preclude the Veteran from obtaining or maintaining a substantially gainful occupation.  The October 2005 VA examination report showed that although the Veteran's back pain distracted him at work and required him to get up and move around often, he was nevertheless able to complete activities of daily living with no difficulty, and was able to drive.  Crucially, the May 2006 VA medical record noted that the Veteran had Parkinson's disease and due to his tremor he could not operate his computer properly at work.  Further, the April 2007 VA foot and spine examination report and March 2009 VA spine examination report indicated the that the Veteran's unemployment was due to a combination of his Parkinson's disease, back disability, and depression.  Thus, the evidence is against a finding that the Veteran's back and right foot disabilities alone precluded employment prior to May 27, 2008.

For these reasons, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date for the grant of a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to an effective date prior to May 27, 2008 for entitlement to TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


